Order entered October     g   , 2012




                                              In The
                                         Court of 7ippeafo
                              jf iftb 3Biotritt of Mexao at 71Datfa5
                                       No. 05-12-00671-CR

                              DEMARKO DEON COOPER, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. F11-27720-H

                                            ORDER
        The Court GRANTS court reporter Crystal R. Jones's motion for extension of time to

file the reporter's record.

        We ORDER Ms. Jones to file the reporter's record within THIRTY DAYS from the

date of this order.